         Case 1:18-cr-00601-PGG Document 403 Filed 12/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                     ORDER
DAVID CARDONA-CARDONA,
                                                                  18 Cr. 601 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               At the Defendant David Cardona-Cardona’s request, the conference currently

scheduled for December 14, 2020 is adjourned to February 8, 2021 at 12:00 p.m. The

conference will take place by telephone.

               Upon the application of Kenneth Womble, counsel for Defendant, and with the

consent of the Government, by and through Assistant United States Attorney Matthew Hellman,

the time from December 11, 2020 through February 8, 2021 is excluded under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(1)(D), in the interests of justice. The ends of justice served by the

granting of this continuance outweigh the best interests of the public and the Defendant in a

speedy trial, because the continuance will permit the parties to complete their discussions

regarding a possible pretrial disposition.

               With respect to the February 8, 2021 conference, the parties are directed to dial

888-363-4749 to participate, and to enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Two days before the conference, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
        Case 1:18-cr-00601-PGG Document 403 Filed 12/11/20 Page 2 of 2



using to dial into the conference so that the Court knows which phone numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       December 11, 2020
